Title: [March 6. Fryday. 1778.]
From: Adams, John
To: 


      March 6. Fryday. 1778. The Wind had continued in the same point all night; about South, and We had gone nine Knots upon an Avarage. This was great favour.
      Many Years before I had accidentally purchased an Edition of Molieres Commedies in ten or twelve Volumes, with an English translation on the page opposite to the French. I had never made any Use of the French part untill I found myself destined to go to France. From that time I had compared the French and English together as well as I could, and now I had an Opportunity to apply myself, to the Study of the Language, which I did very closely as often as Winds and Seas and British Men of War would permit. But these Halcyon days were soon at an End.
      We passed to the Northward of the Western Islands and were now supposed to be as near them as We should be at any time.
     